DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2020 has been considered by the examiner.
Status of the Claims
Claims 2, 5, and 20 have been canceled.  Accordingly, claims 1, 3, 4, 6-19, and 21 are under current examination.
Response to Arguments and Withdrawn Rejections
	Applicant’s arguments filed 12/28/2020 (hereafter, “Remarks”) have been fully considered and are addressed as follows.   
	Applicant notes the claim amendments particularly drawing attention to the functional characteristics (water absorption property, thickness, bending resistance, drape co-efficient, KES bending rigidity B value, and co-efficient of friction) newly recited in independent claims 1, 14, and 17.  Applicant’s argument that the cited art does not reasonably teach the newly claimed subject matter, including a specified amount of treatment composition to be impregnated into the absorbent layer as well as the newly claimed features of the nonwoven fabric is persuasive.  Accordingly, the following previously issued rejections are withdrawn: the rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Beatty in view of Olsen, Pailin, and Pernodet is withdrawn; the rejection of claims 14-19 and 21 further in view of Maes is withdrawn.  Additionally, all rejections of all newly canceled claims 2 and 5 are withdrawn.

New Objections and New Grounds of Rejection Necessitated by Amendments of 12/28/2020
Claim Objections
Claims 1, 10, 12, 13, 17, and 18 are objected to because of the following informalities:  
Claim 1 recites “a thickness a thickness” where it appears the claim should recite “a thickness” in section “(b)” of the newly recited nonwoven fabric specification components.
Claim 10 appears grammatically incomplete.  Insertion of “is” after “expressed” in line 2 is suggested to resolve the apparent problem. 
Claims 12, 13, 17, and 18 recite “per1” which is referenced in a different style than previously referenced as “PER1” in claims 1 and 14.  It is suggested that the abbreviation for “Period gene 1” is referenced consistently throughout the claims.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite in the last line of the claim “a co-efficient of friction of less than 0.45 MIU”.  This recitation is unclear and is not standard in the art.  A co-efficient of friction is typically recited as a function of the surface to which it is measured.  A co-efficient of friction is also unitless by SI convention.  The recitation of “MIU” as a unit term is unclear as to what it means.
Claim 3 recites the limitation "the excess treatment composition remaining" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Nowhere in claim 1 is any excess treatment composition recited or otherwise referenced, and it is unclear to what composition this recitation refers.  The last line of claim 14 recites a similarly unclear term which is “the excess treatment composition”.
Claim 11 recites “from 1800 to 2400 hours”, and it is unclear whether this is a gene expression duration or a time of day of gene expression.
Claim 14 recites “in the form of the laminate having the metallic layer permanently fused tot eh absorbent layer is improved compared to the skin penetration of the same treatment composition with only the absorbent layer” in lines 14-15.  This string of words or clause is unclear as to how it fits into the sentence structure of the claim, at least grammatically.
All claims depending from a rejected base claim are also rejected here.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6-8depend directly or indirectly from claim 2 which has been canceled.  For the purpose of applying prior art, these claims have been examined below as if claim 6 depends from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beatty et al. (US 2010/0228204A1) in view of Suzuki et al. (US 2008/0075760A1, newly cited), Olsen et al. (US 5,051,259), Pailin (US 4687476), and Pernodet et al. (US 2014/0193391 A1).
The instant claims are drawn to a method, specified in the claims, comprising steps of topical application of a sheet pack and removal of said sheet pack, as further specified in the claims.
Beatty teaches a facial treatment mask comprising an isolation layer (see abstract, in particular)(“a sheet pack…comprising…an absorbent layer…impregnated with a treatment composition” as in claim 1).  Beatty teaches a liquid-retaining layer formed from a sheet of non-woven fibers, a blend of 35% rayon, 45% pulp (cotton), and 10% PET, which is a polyester (see [0112]) an example of a liquid-retaining  (absorbent) layer to be used with an isolation layer such as an aluminum foil (see [0076]) for delivering a topical cosmetic composition (limitation of claims 1, 2, and 4).  Beatty’s product may be attached for at least five minutes when applied to the face (see [0079]), “removing the sheet pack from the treatment surface after 1 to 60 minutes” as in claim 1).  Beatty specifies that in one embodiment the product includes instructions directing the user to apply the facial mask to the skin wherein the mask may be in a finished packaged form (see [0098] and [0100]-[0101])(limitations of claim 9) and further that the user may be directed to massage any liquid remaining on the skin after removal of the liquid retaining layer (see [0101])(limitation of claim 3).
The isolation layer and the liquid-retaining layer may be bonded together (see [0104]), with the fibrous, nonwoven layer preferably having a thickness of about 0.1 mm to about 1 mm and the isolation layer preferably having a thickness of about 0.25 mm to about 2 mm (see [0044], [0075], and [0076]).  Beatty further specifies that the aforementioned nonwoven and backing layers are connected in a sandwich-type structure with low density polyethylene in the middle (see footnote of Table 1)(limitation of claims 6-8); it is noted that in regard to the whereby clause in the last three lines of claim 1 and in regard to claim 6, since a product and its properties are inseparable, the functional and structural components instantly recited are taught by the art as outlined above.
Beatty’s nonwoven material appears to be similar and serve a similar function as claimed, however it is not apparent that Beatty’s product necessarily has the specifications such as “a” – “f” newly recited in claim 1.
Suzuki cures this deficiency.
Suzuki teaches a moisturized nonwoven fabric product with excellent skin touch feel and wiping properties as well as moisturizing liquid transferring capability and skin moisturizing effect (see abstract, in particular).  Suzuki’s nonwoven fabric has a water absorption capacity per 1 g of moisturized nonwoven fabric in a range of 0.03 to 2.5 ml/g after 5 seconds from the starting of measurement by Larose method (see [0017]).  Suzuki also teaches the nonwoven fabric to have a bending resistance of 5.0 mN m^2/g or lower per unit or 1.5 mm m^2/g (see [0020], ranges overlapping the bending resistance recited in section “c” of the fabric specifations newly recited.  Suzuki teaches a good drape coefficient which is 68% or lower (see [0022]), a range overlapping with the instantly recited range of 1 to 70% as recited in section “d” of the nonwoven fabric specification newly recited in claim 1.  Suzuki teaches a KES bending rigidity B value of less than or equal to 0.20 gf/cm^2/cm as recited in section “e” of the nonwoven fabric specification newly recited in claim 1 as well as a 0.45 or lower MIU value (friction coefficient) (see [0025]), teaching specification feature “f” as newly recited at the end of claim 1.  See also specification features addressed above and repeated in claims 14 and 17.
Both Beatty and Suzuki are directed to nonwoven fabrics for use in providing topical benefits such as moisturization.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute Suzuki’s nonwoven fabric for Beatty’s nonwoven fabric, with a reasonable expectation of success.  One would have been motivated to do so to provide good characteristics for topical applications such as good water retention and good administration of active agents such as moisturizers compatible with the skin.
Beatty specifies that the isolation layer may include a metal foil such as a thin layer of metal aluminum foil (see [0076]), however, as Applicant notes in the remarks filed 3/20/19, Beatty generally teaches the isolation layer may be peeled off (see [0107]-[0108]).  Accordingly, Beatty does not teach the absorbent layer being in contact with the treatment surface and the metallic foil impermeable layer as instantly claimed.
Olsen cures this deficiency.  Olsen teaches an adhesive, flat skin barrier product for use for instance in dressing products in a skin friendly self-adhesive material; Olsen’s materials may administer medicaments or other biologically active substances or liquid transporting structures (see abstract, in particular).  Olsen includes a product having zones which may hamper or imped migration of matter by film or foils of plastic or metal such as aluminum wherein the barrier foils may have a thickness of 10-100 micrometers (see column 4, lines 6-11).
Both Beatty and Olsen are directed the application of topical dressings for the administration of active agents to the skin.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add a barrier foil as taught by Olsen to the products of Beatty, with a reasonable expectation of success.  One would have been motivated to do so to hamper migration of components from Beatty’s absorbent layer in the direction opposite the skin surface.  Doing so would have allowed continued control of product migration while maintaining Beatty’s removable layer functionality as well, for ease of use.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).  In the instant case, it is the examiner’s position that it therefore would have been obvious to combine impermeable layers as outlined above to achieve benefits of composition control and ease of use.
It is not apparent that Beatty or Olsen teaches the impermeable layer permanently fused to the absorbent layer as newly claimed.
Pailin cures this deficiency.
Pailin teaches topical dressings comprising multiple layers including a continuous layer of a first foil, a laminated layer comprising an adhesive to be topically applied, a second foil layer (which is separable), and a release film.  Pailin’s products further comprise a peel-off backing film which appears to be analogous to Beatty’s removable isolation layer (see Pailin column 1, lines 53-66).  Pailin teaches that the metal foil material is impervious and may be heat-welded into position (see column 2, lines 4-9); this teaching is considered to teach the permanent fusion as instantly claimed.
Beatty, Olsen, and Pailin are all directed to topical dressings comprising layered structures.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add a foil layer attached to a dressing/adhesive/liquid retaining layer of Beatty with a reasonable expectation of success.  One would have been motivated to do so to retain a topical active agent such as a cosmetic or drug in the nonwoven active agent carrier layer and also to facilitate a secure layered assembly teaching as further taught by Pailin (column 2, lines 30-45).  Doing so within the structure of Beatty is noted to constitute the addition of a foil layer between Beatty’s liquid retaining layer and Beatty’s removable isolation layer, where  Beatty’s removable isolation layer is comparable to Pailin’s peel-off backing, suggesting that there would have been a reasonable expectation of success in the art for combining these layers each known to provide a specific benefit in the art of layered topical dressings.  This teaching is considered to address the new limitations of claim 1 as well as the functional effects newly recited in claims 14 and 15.
While Beatty teaches a wide variety of acceptable topically effective ingredients to be employed (see [0086]), including peptides and polypeptides, Beatty does not specify the gene agent instantly required.
	Pernodet et al. cures this deficiency.  Pernodet teaches a composition for treating keratin surfaces to stimulate selective catabolysis and improve cellular viability (see abstract, in particular).  Pernodet specifies Tripeptide-32 as a most preferred peptide (see [0090]) to be employed as a CLOCK gene activator (see [0057]) via inclusion in a topical formulation (see [0054]-[0056])(limitation of claim 1).  Pernodet teaches Melissa and algae among DNA repair enzymes which may be used (see [0035])(limitation of claim 13)(see also abstract in particular; see also [0056] and [0092]-[0095]).
	Beatty and Pernodet are both directed to compositions which may be topically applied to achieve skin benefit.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the sheet products of Beatty to deliver the specific active agent formulations taught by Pernodet, with a reasonable expectation of success.  One would have been motivated to do so since Pernodet teaches Tripeptide-32 as a most preferred peptide to be used to improve keratin surfaces (see [0090]).
Further regarding the claim language directed to effects of using the claimed method, (“providing at least a 100 percent increase of penetration of the treatment composition over a 60-minute time period by applying the absorbent layer bonded to the metallic foil impermeable layer to skin” as recited in claim 1; “provides at least an 80 percent increase after 30 minutes via application of the metallic foil layer bonded to the absorbent layer” as in claim 14; and “provides at least 35 percent greater penetration after 20 minutes and approximately 100 relative fluorescent units (RLUs)” as in claim 17), since a combination of components as claimed in a method of making the product as claimed would necessarily be inseparable from the effects of that composition upon use, since a product and its properties and similarly a method of use and its effects are inseparable.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  Accordingly, the product and method of making as taught in the cited references, outlined below as maintained herein, is considered to have the effect newly claimed absent evidence to the contrary.	
	Further regarding claims 10 and 11, Pernodet teaches that the composition may be applied to keratin surfaces one or more times per day ([0180]), and Pernodet even specifies that the composition is applied at night prior to evening rest (see Pernodet claim 19).  
	As to the newly added claim recitation that 15 to 50 mL of the treatment composition is impregnated into the absorbent layer, it is noted that the aforementioned references do not specify this dosage.  However, in view of the above disclosures considered as a whole, including specifically Beatty and Olsen’s teachings of absorbent and impregnated layers and including the skill of the artisan’s understanding that increased dosage of a topical formulation would have been expected reasonably to have increased applicability and/or effectiveness, it is the examiner’s position that the quantity recited constitutes a result-effective variable that without more (i.e., concentration, dilution, specific treatment composition components) one would have been motivated to adjust, increasing or decreasing, in order to produce a sheet pack type product having desired treatment composition to store and administer to achieve the intended result.

Claims 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beatty et al. (US 2010/0228204A1) in view of Suzuki et al. (US 2008/0075760A1, newly cited), Olsen et al. (US 5,051,259), Pailin (US 4687476), and Pernodet et al. (US 2014/0193391 A1) as applied to claims 1, 3, 4, 6-13 above, and further in view of Maes et al. (US 8,193,155 B2, issued Jun. 5, 2012). 
The aforementioned references do not suggest a duration of application as in claims 14 and 17.  Maes cures this deficiency.  See also limitations of claims 15, 17, 19, and 21 which are addressed by Olsen’s teaching as outlined above.
	Maes teaches Tripeptide-32 (see [0059]) among CLOCK genes which may be effectively applied to human skin via topical administration (see [0050]).  Maes establishes the state of the art, that “Clock genes” refer to circadian genes which may be desirably treated at preferred times of the day in order to maximize skin cell repair (see [0046] and [0236]).  Maes further specifies that preferred application times are within one hour of going to bed as part of a regimen and more preferably within 30 minutes of going to bed (see [0236]).  
	Both Pernodet and Maes are directed to Tripeptide-32 being applied to the skin.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to supplement Beatty and Pernodet’s teaching with Maes' more specific teaching as to application time and duration, with a reasonable expectation of success..  One would have been motivated to since Maes teaches application within an hour prior to rest and preferably within 30 minutes prior to rest, indicating a duration of less than 1 hour, overlapping with the instantly recited ranges of application time as in claims 14 and 17 and duration.  Doing so would have coincided with the method of claim which teach gene expression at night.  The additional limitations of claims 14-20 have been addressed above.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617